Citation Nr: 1123036	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle sprain.

2.  Entitlement to service connection for Guillain-Barré syndrome.

3.  Entitlement to service connection for fracture of second and third toes, left foot.

4.  Entitlement to service connection for right elbow strain.

5.  Entitlement to service connection for left wrist strain.

6.  Entitlement to service connection for left knee strain.

7.  Entitlement to service connection for fracture of right hand.

8.  Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus (DM) with early diabetic nephropathy and impotence.

9.  Entitlement to an initial evaluation in excess of 10 percent for status post laparotomy and cholecystectomy, history of Gilbert's syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent for acoustic neuroma of cochlear nerve, left ear, status post translabyrinth resection.

11.  Entitlement to an initial compensable evaluation for hemorrhoids.

12.  Entitlement to an initial evaluation in excess of 10 percent for fracture of first phalanx of fifth toe, left foot.

13.  Entitlement to an initial evaluation in excess of 10 percent for hallux rigidus, right great toe.

14.  Entitlement to an initial compensable evaluation for scar, laceration of left thumb.

15.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with mild diffuse lumbar spondylosis.

16.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain with mild diffuse cervical spondylosis.

17.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

18.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD).

19.  Entitlement to an initial evaluation in excess of 10 percent for tinea cruris of groin, eczema of arms and keratosis pilaris of left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to December 1979 and from March 1982 to August 2002.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part for this appeal, granted service connection for DM and assigned a 20 percent rating, effective September 1, 2002, and awarded special monthly compensation based on loss of use of a creative organ; and also granted service connection for status post laparotomy and cholecystectomy and assigned a noncompensable rating; acoustic neuroma of the cochlear nerve of the left ear, status post translabyrinth resection with hearing loss and assigned a 10 percent rating, hemorrhoids and assigned a noncompensable rating; fracture of the first phalanx of the 5th toe of the left foot and assigned a noncompensable rating; hallux rigidus of the right great toe and assigned a noncompensable rating; laceration scar of the left thumb and assigned a noncompensable rating; lumbar strain with mild diffuse spondylosis and assigned a noncompensable rating; cervical strain with mild diffuse spondylosis and assigned a noncompensable rating; GERD and assigned a 10 percent rating; CAD and assigned a 10 percent rating; tinea cruris of the groin, eczema of the arms, and keratosis pilaris of the left foot, and assigned a 10 percent rating; all effective from September 1, 2002.  This decision also denied service connection for a left ankle sprain; Guillain-Barré syndrome; fracture of second and third toes, left foot; right elbow strain; left wrist strain; left knee strain; and for fracture of right hand.

In a March 2004 rating decision, the RO increased the disability rating for DM with early diabetic nephropathy and impotence to 40 percent, effective September 1, 2002; increased the disability rating to 10 percent for lumbar strain with mild diffuse spondylosis, effective September 1, 2002; increased the disability rating for status post laparotomy and cholecystectomy and history of Gilbert's syndrome to 10 percent, effective September 1, 2002; increased the disability rating for fracture of the first phalanx of the 5th toe of the left foot to 10 percent, effective September 1, 2002; increased the disability rating for cervical strain with mild diffuse spondylosis to 10 percent, effective September 1, 2002; and increased the disability rating for hallux rigidus of the right great toe to 10 percent, effective September 1, 2002.

In April 2008, the Board remanded the issues listed on the front page of this decision.  

In a May 2009 rating decision, service connection for peripheral neuropathy of the upper and lower extremities as a complication for DM was granted.  There is no current appeal to those issues.  The matter of the rating for CAD was deferred.  A January 2011 supplemental statement of the case thereafter continued the 10 percent rating for CAD.  

The issues of service connection for a left wrist disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left ankle pathology due to service.  

2.  The Veteran's diagnosed Guillain-Barré syndrome is attributable to service.  

3.  Arthritic changes of the second and third toes, left foot, were present within one year of service discharge.  

4.  Right elbow defect was shown on examination on entrance into active duty and did not increase in severity during active service; the Veteran does not have a current right elbow disability, only the history of pre-service surgical procedures.

5.  The Veteran does not have right hand pathology due to service, other than disability of the right thumb, which is already service-connected.  

6.  The Veteran's DM does not require regulation of activities with episodes of ketoacidosis or hypoglycemic reactions, nor has it required one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  

7.  The Veteran's status post laparotomy and cholecystectomy, history of Gilbert's syndrome, does not result in daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; his disability does not result in more than mild symptoms.  

8.  The Veteran's acoustic neuroma of cochlear nerve, left ear, status post translabyrinth resection, results in Level I hearing on the right (the nonservice-connected ear) and Level XI hearing on the left.  

9.  The Veteran does not have active hemorrhoids on objective demonstration, nor is there a history of large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or of secondary anemia with fissures.

10.  The Veteran's first phalanx of fifth toe, left foot, is not productive of limitation of motion or moderately severe to severe impairment, as it is essentially normal in its function.  

11.  The Veteran's hallux rigidus, right great toe, results at most in mild hallux rigidus, but there is no limitation of function, to include functional impairment equating amputation of the great toe or if operated upon with resection of the metatarsal head.

12.  The Veteran's left thumb laceration scar is not deep or productive of limitation of motion; although it is superficial, it is not unstable or painful on examination and does not result in limitation of function of the left thumb.

13.  The Veteran's lumbar strain with mild diffuse lumbar spondylosis has resulted in no more than slight or mild limitation of motion during the appeal period; he does not have disc disease or symptoms of lumbosacral strain due to his disability, nor does he have deformity of a vertebral body.

14.  The Veteran has flexion of the cervical spine to, at worst, 60 degrees, and his overall range of motion is no more than mild; he does not have ankylosis of the cervical spine, nor does he have related disc disease.  

15.  The Veteran's GERD has resulted in epigastric distress with pyrosis and regurgitation, but not dysphasia; it has not caused substernal, arm, or shoulder pain productive of considerable impairment of health.  

16.  The Veteran's CAD, as of October 3, 2008, but not before, resulted in METS of 5 up to 7; as of December 27, 2008, the METS were 12.5 and there was no cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

17.  The Veteran's skin disabilities (of the groin, arms, and left foot) have not covered skin area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; they have not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  



CONCLUSIONS OF LAW

1.  Left ankle disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Guillain-Barré syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Arthritic changes of the second and third toes, left foot, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  Right elbow disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  Right hand disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  The criteria for a disability rating in excess of 40 percent for DM with early diabetic nephropathy and impotence have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).

7.  The criteria for a disability rating in excess of 10 percent for status post laparotomy and cholecystectomy, history of Gilbert's syndrome, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345-7318 (2010).

8.  The criteria for a disability rating in excess of 10 percent for acoustic neuroma of cochlear nerve, left ear, status post translabyrinth resection are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).

9.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2010).

10.  The criteria for a disability rating in excess of 10 percent for fracture of first phalanx of fifth toe, left foot, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5284 (2010).

11.  The criteria for a disability rating in excess of 10 percent for hallux rigidus, right great toe, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5281-5010-5284 (2010).

12.  The criteria for a compensable rating for left thumb laceration scar are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2007).

13.  The criteria for a disability rating in excess of 10 percent for lumbar strain with mild diffuse lumbar spondylosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002); Diagnostic Code 5237 (2003-2010).

14.  The criteria for a disability rating in excess of 10 percent for cervical strain with mild diffuse cervical spondylosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5290 (2002); Diagnostic Code 5237 (2003-2010).

15.  The criteria for a disability rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.10, 4.114, Diagnostic Code 7399-7346 (2010).

16.  The criteria for a disability rating of 30 percent for CAD, are met only as of October 3, 2008 and until December 27, 2008; prior to that time and after that time, the criteria for a disability rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2010).

17.  The criteria for a disability rating in excess of 10 percent for tinea cruris of groin, eczema of arms, and keratosis pilaris of left foot are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2002, March 2006, May 2007, May 2008, and November 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

With regard to the higher rating claims, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated and has in fact been proven, thereby rendering section 5103(a) notice to be no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  This notice was provide via the original service connection notice; however, subsequent letters provided notice regarding higher ratings.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The Board previously determined that additional examinations were needed, and they have been accomplished and are adequate, as the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service.  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Left Ankle Sprain

On a November 1976 enlistment examination, physical examination of the lower extremities was normal except for a burn scar of the left leg, a cyst removal of the right knee, and pes planus.  

In August 1977, the Veteran complained of trauma to his left ankle after he had been wrestling and someone pulled on it.  A left ankle sprain was diagnosed.  X-rays revealed that there was no fracture.  

On a January 1981 commission examination, examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  

On a September 1987 examination, physical examination of the lower extremities and feet was normal.  

On an April 1989 periodic examination, physical examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  

On an August 1991 MEB evaluation, physical examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  

The Veteran was separated from service in September 2002.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had occasional twinges of discomfort, but no functional impairment.  X-rays revealed no fractures or other abnormalities.  The impression was "negative left ankle."  The examiner's diagnosis was status post sprain with residuals of discomfort by subjective factors.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  The examiner determined that the Veteran had a congenital anomaly of the left ankle, but no other abnormality.  A December 2010 examination also yielded normal findings.  

In sum, the Veteran sprained his left ankle during service.  However, according to his post-service examinations, the Veteran reports some pain, but no underlying pathology or residual functional impairment is shown.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Pain, alone, however, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

In this case, besides the complaints of pain, the only current condition is a congenital anomaly.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in-service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

Even accepting that the in-service injury would constitute superimposed injury, there is no indication of any resultant disability.  The Veteran's left ankle exhibits no functional impairment and all clinical findings on examination were normal.  Thus there is no "resultant disability."

Competent lay evidence may establish the presence of observable symptomatology, and in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Here, the Veteran's complaints of pain are acknowledged, but the normal findings of the examination reports and the findings of no current disability, other than the congenital anomaly, are simply more probative than an assertion that there is underlying pathology implied by the Veteran.  The examiners have medical expertise with regard to diagnosing underlying pathology whereas the Veteran does not.  Accordingly, service connection for a left ankle disability is denied.  

Guillain-Barré Syndrome

On a November 1976 enlistment examination, neurological examination was normal.  There were also no neurological deficits found on examinations dated in January 1981, September 1987, April 1989, and August 1991.

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had been diagnosed as having Guillain-Barré syndrome.  The same diagnosis was made on this examination.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  However, the subsequent examinations did not address this disability.  

The Veteran submitted Internet treatise evidence provided by the Milton and Hershey Medical Center, College of Medicine, which described and defined Guillain-Barré syndrome, indicating that it is a rare disorder of the nervous system that causes rapidly progressing muscle weakness.  Symptoms may develop over a period of days or up to 3-4 weeks, usually after a mild infection, surgery, or immunization.  The symptoms are caused by a loss of myelin, an insulating material that is wrapped around nerve cells.  

In this case, there is no in-service diagnosis of Guillain-Barré syndrome.  However, on the Veteran's initial post-service examination, performed in close proximity to his discharge from service, he reported that he had been told that he had this disability and the examiner diagnosed him as having this disability.  Since there was no in-service diagnosis, the examiner was not merely relying on the in-service diagnosis, or repeating that diagnosis.  The Veteran also reports continuity of symptoms, which he is competent to report.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Although the examiner failed to provide the exact etiology, the short timeframe coupled with the Veteran's competent observations are sufficient to establish a nexus to service.  Accordingly, service connection for Guillain-Barré syndrome is granted.  

Fracture of Second and Third Toes, Left Foot

On a November 1976 enlistment examination, physical examination of lower extremities was normal except for a burn scar of the left leg, a cyst removal of the right knee, and pes planus.  On a January 1981 commission examination, physical examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  In May 1986, the Veteran reported having tender and swollen metatarsal-phalangeal joints of the 2nd and 3rd toes after he stubbed them.  X-rays revealed no significant abnormalities.  It was noted that there were no fractures.  On a September 1987 examination, physical examination of the lower extremities and feet was normal.  On an April 1989 periodic examination, physical examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  On an August 1991 MEB evaluation, physical examination of the lower extremities was normal except for a right knee scar.  Examination of the feet was normal.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had pain with changing weather and prolonged standing.  X-rays revealed mild degenerative changes in each first metatarsophalangeal (MP) joint.  The impression was minimal degenerative arthritic change of the first MP joints.  The examiner's diagnosis was status post fracture of the 2nd and 3rd phalanges of the left foot.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  X-rays revealed some vascular calcifications, but no fractures.  

In sum, the Veteran had an in-service injury to his toes in 1986.  The post-service 2003 examination diagnosed arthritis in the MP joints of, in pertinent part, the 2nd and 3rd toes of the left foot.  This diagnosis was made within the one year presumptive period after service discharge.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  

Therefore, while the October 2008 examination did not specifically reveal arthritis, the Board finds that there is sufficient evidence to establish service connection on a presumptive basis for those arthritic changes (as a chronic disability) shown on the prior examination.  


Right Elbow Strain

On a November 1976 enlistment examination, physical examination of the upper extremities was normal except for "OPS" right elbow.  It was noted that the Veteran had a screw inserted in the elbow in 1970, which was thereafter removed in 1974.

An undated service treatment record noted that in 1971, the Veteran was status post fracture of the right elbow with open reduction.  Another record noted that the open reduction occurred in 1975.

On a January 1981 commission examination, physical examination of the upper extremities was normal except for an 8 centimeter right elbow scar.  On the Report of Medical History, it was noted that the Veteran had undergone right elbow surgery when he was 13 years old to insert screws which were then removed in 1974.  Currently, there was good range of motion and strength.  

On a September 1987 examination, physical examination of the upper extremities was normal.  On his Report of Medical examination, it was noted that the Veteran fractured his right elbow in 1970 and then underwent an open reduction and internal screw fixation.  The screw was then surgically removed in 1975.  

On an April 1989 periodic examination, it was noted that the Veteran had an 8 centimeter scar of the medial elbow, well-healed no sequelae.  

On an August 1991 MEB evaluation, it was noted that the Veteran had a 7 centimeter scar of the medial elbow, WHNS.  On his Report of Medical History, it was indicated that the Veteran had a screw put in his right elbow when he was 13 years old and it was thereafter removed in 1970.  

In February 2000, the Veteran indicated that he had been doing yard work and began having right elbow pain.  The diagnosis was lateral epicondylitis.  In April 2000, the Veteran reported right elbow pain.  Tenderness was noted over the lateral epicondyle.  The diagnosis was lateral epicondylitis.  In October 2000, the Veteran had a corticosteroid injection in the right elbow.  Afterwards, it was again noted that the Veteran had right lateral epicondylitis.  He was told to limit activities for a week.  The Veteran was separated from service in September 2002.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had injured his right elbow lifting weights.  He reported no functional impairment.  X-rays revealed no fractures or other abnormalities.  The diagnosis was "negative right elbow."

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  The examiner determined that the Veteran had surgery to his right elbow prior to service.  A screw was placed and later removed.  The examiner essentially found no functional disability on examination, and the x-rays were normal.  As such, the examiner determined that the right elbow was not aggravated during service, nor was any other disability incurred in service.  

In sum, the Veteran had a pre-existing right elbow defect when he entered service.  His two surgeries and the screw placement were noted on his enlistment examination.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the Veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness at service entrance is not an issue, as noted, as the presumption of soundness never attached as to the Veteran's period of active duty.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had a right elbow defect which pre-existed active duty service.  

This pre-existing defect will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  During service, the Veteran was treated for right elbow complaints and was given an injection for pain relief.  He was also placed on profile.  However, no specific increase in disability was demonstrated.  In fact, the post-service medical reports establish that he has no current disability of the right elbow.  He only has a history of the pre-service surgical procedures.  Further, the 2008 examination contained a specific finding that there was no in-service aggravation.  

The Board attaches significant probative value to this opinion, as it is well-reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, based on the probative evidence, the Board finds that the record demonstrates that the Veteran had a pre-existing right elbow defect prior to his entry into active duty, and as documented on his entrance physical examination, as well as subsequent examinations during service.  The record indicates further that there was no increase in severity during service.  Thus, a right elbow defect pre-existed active service and clearly and unmistakably was not aggravated during active service.  There is no current right elbow disability, only the history of the pre-service surgeries.  

Accordingly, service connection for a right elbow disability is not warranted.  

Left Wrist Strain

On a November 1976 enlistment examination, physical examination of the upper extremities was normal except for "OPS" right elbow.  

On a January 1981 commission examination, physical examination of the upper extremities was normal except for a right elbow scar.  

On November 1981 and September 1987 examinations, physical examination of the upper extremities was normal.  

On an April 1989 periodic examination, physical examination of the upper extremities was normal except for an elbow scar.  

In August 1990, the Veteran reported that he had left wrist pain after playing flag football.  Physical examination revealed tenderness over the radiocarpal joint line.  Left wrist sprain was diagnosed.  An August 1990 x-ray revealed possible soft tissue calcification, location uncertain.  The x-rays were taken after the Veteran reported the left wrist pain in order to rule out a fracture.  

On an August 1991 MEB evaluation, physical examination of the upper extremities was normal except for an elbow scar.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had occasional pain and that use of the left wrist made him tired.  He related that he had unspecified functional impairment.  The examiner found that the left wrist appeared to be normal.  Range of motion testing of the left wrist was also normal.  X-rays revealed no fractures or other abnormalities.  The impression was "negative left wrist."  The examiner's diagnosis was left wrist sprain.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  The examiner determined that the Veteran did not have a left wrist disability.  

While the Veteran reports left wrist pain, there is no underlying left wrist pathology due to service.  The 2003 notation of left wrist sprain referred to the in-service findings.  The Veteran does not have a current left wrist disability.  Accordingly, service connection for left wrist disability is denied.  

Left Knee Strain

On a November 1976 enlistment examination, physical examination of lower extremities was normal except for a burn scar of the left leg, a cyst removal of the right knee, and pes planus.

On a November 1981 examination, physical examination of the lower extremities was normal.  

In September 1983, the Veteran reported that he had injured his left knee while playing football.  It was noted that he had cyanosis and erythema to the posterior knee and posteriolateral fibula.  The Veteran was found to have a possible muscle tear versus muscle strain.  X-rays were within normal limits.  

In April 1985, the Veteran reported that he was skiing and fell.  He related that he had tenderness over the medial and lateral aspects of the left knee on weight bearing and when going up and down stairs.  He was placed on limited duty for two weeks.  

On a September 1987 examination, physical examination of the lower extremities was normal.

On an April 1989 periodic examination, physical examination of the lower extremities was normal except for a right knee scar.  

On an August 1991 MEB evaluation, physical examination of the lower extremities was normal except for a right knee scar.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had occasional pain and unspecified functional impairment.  X-rays revealed no fractures or other abnormalities.  The impression was "negative left knee."  The examiner's diagnosis was left knee strain.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  The examiner determined that the Veteran had no current disability.  

While the Veteran reports left knee pain, there is no underlying left knee pathology due to service.  The notation of "left knee strain" on the 2003 examination referred to the in-service diagnosis.  The Veteran does not have a current left knee disability.  Accordingly, service connection for left knee disability is denied.  

Fracture of Right Hand

On a November 1976 enlistment examination, physical examination of the upper extremities was normal except for "OPS" right elbow.  

On a January 1981 commission  examination, physical examination of the upper extremities was normal except for an elbow scar.  

On November 1981 and September 1987 examinations, physical examination of the upper extremities was normal.  

On an April 1989 periodic examination, physical examination of the upper extremities was normal except for an elbow scar.  

On an August 1991 MEB evaluation, physical examination of the upper extremities was normal except for an elbow scar.  

In February 2002, it was noted that the Veteran complained of having right hand pain after he had hit a window.  The diagnosis was contusion versus fracture of the right hand.  

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that his hand hurt when he gripped objects and that he had functional impairment.  X-rays  revealed no fractures or other abnormalities.  The impression was "negative right hand."  The examiner's diagnosis was fracture of the right 5th finger, no residuals.  

Thereafter, the Board determined that the January 2003 examination was inadequate and that no medical opinion had been provided regarding the etiology of claimed disability.  

In October 2008, the Veteran was afforded another VA examination.  The examiner determined that the Veteran's right hand was normal, but for the thumb.  

The Veteran injured his right hand during service.  He has residual right thumb disability, but that disability has been separately service-connected.  Otherwise, the Veteran's right hand is normal and there is no current disability.  There is no other "fracture" or abnormality due to the in-service incident.  As such, service connection is denied.  

Conclusion for Service Connection Claims

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims of service connection a left ankle disability, a right elbow disability, and a right hand disability.  However, the evidence supports service connection for Guillain-Barré syndrome as well as arthritic changes of the second and third toes, left foot.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diabetes Mellitus (DM)

In conjunction with the current appeal, there is pertinent evidence.  In January 2003, the Veteran was afforded a VA examination.  The Veteran related that because of his DM, he had restricted activities (only by Veteran's report, not clinical determination), weight loss, progressive loss of strength, restricted diet, numbness and tingling of his feet, abnormal sensation in his legs, and erectile dysfunction.  He stated that his DM had affected his eyes (blurry vision), skin, cardiovascular system, peripheral vascular system, kidneys, sexual ability, and had caused leg neuropathy.  

In October 2008, the Veteran was afforded a VA examination.  It was noted that the Veteran had been originally placed on a diet and oral medication, but two years before, insulin was required for his DM.  He had not been hospitalized for ketoacidosis or hypoglycemia.  There was no restriction of activities.  The Veteran related that he had been treated for DM-related kidney disease.  A review of testing showed proteinuria and no rise in serum creatinine at that time.  There were no symptoms of diabetic nephropathy or kidney disease.  The examiner noted that there were no visual symptoms.  The Veteran had DM-related neuropathy and cardiac problems as well as erectile dysfunction.  There were no skin or gastrointestinal symptoms.  The diagnosis was DM, which required oral and insulin medications.

In December 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he intermittently had blurred vision due to his DM, in addition to his erectile dysfunction and neuropathy.  The examiner noted that the Veteran was taking oral medication.  Eye examination was normal.  The Veteran did not report to have his blood sugar test performed.  It was noted that the Veteran was employed full-time, and his DM did not have an effect on employment or daily activities.  

DM is rated under Diagnostic Code 7913.  Under that code, a 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

The pertinent clinical findings of record show that the Veteran's DM results in blurred vision (noncompensable), but does not require regulation of activities with episodes of ketoacidosis or hypoglycemic reactions, nor has it required one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  

The Veteran is separately compensated for neuropathy of the extremities, issues which are not currently on appeal.  He is also compensated for loss of use of a creative organ.  He does not have any kidney dysfunction. 

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Status Post Laparotomy and Cholecystectomy, History of Gilbert's Syndrome

In conjunction with the current appeal, there is relevant evidence.  A December 2002 transthoracic echocardiogram yielded normal findings.  In January 2003, the Veteran was afforded a VA examination.  The Veteran related that he had had his gallbladder removed.  He said that he had an unsightly scar.  He indicated that he also experienced yellow jaundice, diarrhea, nausea, and vomiting, but did not have these problems at that time.  However, he later stated that he sometimes vomited bright red blood and had upper abdominal pain.  There was no evidence of liver problems, nor was the scar symptomatic.  

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported that he had occasional itching and burning along his scar in the midline of his abdomen due to his prior abdominal surgery.  The examiner noted that there was rare pruritis.  There were no systemic symptoms.  The scar was 2 inches inferior to the umbilicus, extending up the abdomen.  It was wide and pink, not hypertrophic or keloidal.

In December 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran had a history of Gilbert's disease and had some hyperbilirubinema on his current laboratory testing, but that he had been asymptomatic for this disorder since 1978.  There was no elevation of liver enzymes or other complications.  The examiner indicated that the abdomen scar was not painful.  The scar was 0.3 centimeters in width and 1.3 in length.  It was hypopigmented, but non-adherent and non-tender.  There was no loss of motion or function, tissue damage, ulceration, or breakdown.  The scar was superficial.  

At this juncture, the Board notes that the rating for the abdominal scar is not on appeal.  Rather, only the rating for symptoms pertaining to the status post laparotomy and cholecystectomy and history of Gilbert's syndrome, are on appeal.  That disability is rated as 10 percent disabling under Diagnostic Code 7345-7318.  

When rating diseases of the digestive system for co-existing abdominal conditions, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture, characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14. 38 C.F.R. § 4.113.

Digestive system disorders rated under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7345, a noncompensable evaluation is provided for nonsymptomatic liver disease.  The next higher 10 percent evaluation is assigned when liver disease is productive of intermittent fatigue, malaise, and anorexia, or where there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the previous 12 month period.  A 20 percent evaluation is assigned when liver disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia (with weight loss or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12 month period.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345.

For purposes of evaluating conditions under Diagnostic Code 7345, incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

The Veteran has some hyperbilirubinema but does not otherwise have active liver dysfunction resulting in functional impairment.  The service-connected disability is not productive of daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7318, a 10 percent rating is assigned for mild symptoms.  A 30 percent rating is warranted for severe symptoms.  As noted, the Veteran does not have more than mild symptoms.  His complaints of abdominal symptoms are associated with his GERD.  Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Acoustic Neuroma of Cochlear Nerve, Left Ear, Status Post Translabyrinth Resection

In December 2002, the Veteran was afforded a VA ears examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

10
5
5
10
LEFT

110
110
110
110

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of zero percent in the left ear.  The puretone threshold average in the right ear was 7.5.  The puretone threshold average in the left ear was 110.  The diagnosis was normal auditory acuity in the right ear and profound loss in the left ear.  

In December 2004, the Veteran was seen for bloody discharge of the ear.  He was given Auralgan for relief.  

In October 2008, the Veteran was afforded a VA ears examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
15
25
LEFT

105
105
105
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of zero percent in the left ear.  The puretone threshold average in the right ear was 16.  The puretone threshold average in the left ear was 105.  The diagnosis was normal auditory acuity in the right ear and profound sensorineural hearing loss in the left ear.  

In June 2010, the Veteran was afforded a VA ears examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

15
10
20
30
LEFT

105
105
105
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of zero percent in the left ear.  The puretone threshold average in the right ear was 19.  The puretone threshold average in the left ear was 105.  The diagnosis was normal hearing in the right ear except for mild sensorineural hearing loss at 4000 to 6000 Hertz with normal middle ear function.  In the left ear, there was profound sensorineural hearing loss.  On a subsequent examination, it was noted that the Veteran also had a scar in the left ear which was 5 centimeters in length and 0.5 centimeters in width, due to the acoustic neuroma surgery.  However, it was asymptomatic.  

The Veteran's left ear disability is rated as 10 percent disabling based on hearing impairment.  

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  

Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 C.F.R. § 4.85(f).  In this regard, compensation is payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the appellant's own willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability, and there is hearing impairment in the other ear as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  Essentially, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning the proper rating.  

Under the rating criteria, the examinations' results constitute Level I hearing on the right (the nonservice-connected ear) and Level XI hearing on the left (which is the worst level for an ear).  When combined, the result is a 10 percent disability evaluation.  The same result is achieved when considering 38 C.F.R. § 4.86(a).

The Board acknowledges the Veteran's contentions regarding his difficulty hearing.  However, the audiology examinations yielded results warranting a 10 percent rating throughout the appeal period, which is all that is available for the Veteran's disability.  The Veteran has not provided the Board with any medical evidence that the VA audiometric testing was inaccurate, nor has he presented evidence from an alternative form of audiological testing which he believes is more representative of his degree of impairment and which shows indications of hearing loss substantially greater that that shown on VA examinations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA hearing test is simply a basis to evaluate the nature and extent of the Veteran's hearing loss in an objective manner.  The testing does not suggest that the Veteran does not have problems with his hearing, simply that the current hearing loss does not provide a basis to grant compensation at this level of disability since his right ear is not service-connected and there is no current claim for service connection.  With that scenario, his left ear is already assigned the highest rating possible.

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Hemorrhoids

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported having external and internal hemorrhoids, which cause bleeding.  He denied having fecal leakage or problems holding stool.  He did not think that his hemorrhoids were thrombosed and reported using Preparation H or other topical ointments for relief.  In October 2008, the Veteran was examined.  The examiner noted that there was no external evidence of hemorrhoids, and digital examination was also negative.  The diagnosis was hemorrhoids by history.  

In October 2008, the Veteran was afforded a VA examination.  At that time, there was no external evidence of hemorrhoids, nor on digital examination.  The diagnosis was hemorrhoids by history.  

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported having anal itching, burning, and difficulty passing stools.  There was no diarrhea, swelling, or current recurrence of hemorrhoids.  The Veteran reported that he had hemorrhoids maybe once per year with a small amount of rectal bleeding and discomfort.  

The Veteran's hemorrhoids have been assigned a noncompensable rating.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate hemorrhoids.  The Veteran now seeks a higher rating.  Two compensable ratings are available under Diagnostic Code 7336, which contains the criteria for evaluating external or internal hemorrhoids: a 10 percent rating is available for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is available for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

At no time during the appeal period has the Veteran had hemorrhoids on objective demonstration.  The Veteran has had every opportunity to present evidence of an active period of hemorrhoids, but no such evidence has been forthcoming.  In addition, there is no report of historical large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, nor is there any history of the Veteran having secondary anemia with fissures.  As such, even assuming having an annual episode of hemorrhoids, they are not of such severity that the criteria for a higher rating are met.  

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.



Fracture of First Phalanx of Fifth Toe, Left Foot

In January 2003, the Veteran was afforded a VA examination.  With regard to his left 5th toe, the Veteran indicated that he had some pain with changing weather and on prolonged standing.  On examination, the toes appeared to be normal.  There was no pes planus, pes cavus, Morton metatarsalgia, hallux valgus, or hammer toes.  There was no limited function on walking.  In October 2008, the Veteran was afforded another VA examination.  Examination of the left 5th toe revealed no swelling or deformity.  He had full range of motion and was neurovascularly intact.  X-rays revealed no bone or joint abnormalities.  The examiner indicated that the left 5th toe fracture had healed without any residuals.  

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5010-5284.  

Arthritis due to trauma (Diagnostic Code 5010) is rated as degenerative arthritis  (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Degenerative arthritis (hypertrophic or osteoarthritis) where established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation.  Id.  A compensable rating can be assigned where there is arthritis and some limitation of motion.  Id.

Here, there is no limitation of motion of the left fifth toe.  Thus, a higher rating predicated on that basis is not warranted.  

Diagnostic Code 5284 provides the rating criteria for other injuries of the foot.  A 10 percent rating is assigned for moderate injury while 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In this case, the Veteran does not demonstrate symptoms compatible with moderately severe or severe disability of the left fifth toe.  The examinations reveal that it is essentially normal in its function.  Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Hallux Rigidus, Right Great Toe

In conjunction with the current appeal, there are several examination reports.  In January 2003, the Veteran was afforded a VA examination.  With regard to the right great toe, there was hallux rigidus, but the degree of rigidity was extremely mild.  There was no pes planus, pes cavus, Morton metatarsalgia, hallux valgus, or hammer toes.  There was no limited function on walking.  In October 2008, the Veteran was afforded another VA examination.  Examination of the right great toe revealed no evidence of hallux rigidus.  The Veteran had full range of motion.  He was stable and neurovascularly intact.  He had no abnormal shoe wear, and his gait was normal.  X-rays revealed no bone or joint abnormality.  In a December 2010 addendum report, a VA examiner indicated that the Veteran did not have hallux rigidus of the right great toe.  He also did not have arthritis of this toe.  Further, he had no complaints with regard to this toe.  

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5281-5010.  

Diagnostic Code 5281 instructs that hallux rigidus is to be rated as hallux valgus, severe.  Diagnostic Code 5280 pertains to unilateral hallux valgus.  Under this code, a single 10 percent disability rating is provided for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  In addition, Diagnostic Code 5284 may be considered.  

In this case, the first VA examination reflected mild hallux rigidus, and the later examination and addendum report did not show that this was even present.  In any event, there was no limitation of function at any time.  As such, moderately severe disability has not been demonstrated, and the Veteran clearly does not have severe impairment, much less the equivalent of amputation of the great toe or if operated upon with resection of the metatarsal head.  

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Scar, Laceration of Left Thumb

In January 2003, the Veteran was afforded a VA examination.  The Veteran reported that he had a simple skin laceration on the tip of his left thumb, but he had some scaling in the distal tip.  Although he indicated that he had lost time from work, he could not remember when.  On examination, the Veteran had a well-healed scar with no underlying tissue loss, ulceration, or keloid.  Range of motion of the left thumb was normal, and opposition of the thumb to the base of the little finger was complete.  In October 2008, the Veteran was afforded another VA examination.  The Veteran reported that he had numbness along the tip of his left thumb, but there was no scar present.  On another October 2008 examination, the examiner noted that the Veteran had a well-healed scar on the tip of his left thumb which did not cause functional impairment.  It was barely visible.  It was 0.1 centimeters in width and 0.8 centimeters in length.  It was asymptomatic.  In December 2010, the Veteran was afforded a VA examination.  With regard to the left thumb scar, it was not painful and was asymptomatic.  It was 0.1 centimeters in width and 0.8 centimeters in length.  

The Veteran has been assigned a noncompensable rating for his left thumb scar under Diagnostic Code 7805.  

The Board notes that the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  However, this case was filed prior to the effective date, so the amended regulations are not applicable to the instant case.

Disfigurement of the head, face, or neck is assigned a 10 percent evaluation with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scar is not present in any of those areas.  

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches (77 sq. cm.); and a 10 percent evaluation for an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1). A deep scar is one associated with underlying soft tissue damage. Id. at Note (2).

The Veteran's left thumb scar is not deep and is not productive of limitation of motion.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The left thumb scar does not affect an area of 144 square inches (929 sq. cm.) or greater.  Although it is superficial, it is not unstable or painful on examination.  Further, it does not result in limitation of function of the left thumb.

Lumbar Strain with Mild Diffuse Lumbar Spondylosis

The Veteran has been assigned a 10 percent rating for his low back disability.  He was originally rated under Diagnostic Code 5292, which was later changed to Diagnostic Code 5237.  

In January 2003, the Veteran was afforded a VA examination.  He reported that he had constant low back pain with radiculopathy which radiated down each leg, variably.  The Veteran reported that he required bedrest and treatment by a physician, but he would not state how much.  There is no evidence that he had such problems.  He also related that he had functional impairment on bending and lifting.  X-rays revealed mild diffuse lumbar spondylosis, but no appreciable disc space narrowing or abnormality of significance.  The diagnosis was mild diffuse lumbar spondylosis.  Physical examination revealed no radiation of pain, muscle spasms, or tenderness.  Straight leg testing was negative.  Range of motion was normal in all directions.  

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported some increased pain with bending or lifting, which caused some soreness in his back.  Massage helped, and he denied having night pain.  He related that he had occasional right buttock and leg pain.  He indicated that he had urinary hesitancy, but no bowel issues.  He stated that he walked 2 miles a week for exercise and used no braces or aids.  He had no limitation in his activities of daily living or working.  Examination revealed normal lordosis.  There were no spasms.  He had tenderness to palpation in the midline and at approximately L5.  His gait was normal.  Heel-toe walk was performed without any difficulties.  His pelvis was level.  Deep tendon reflexes were 2+ in the knees and 1+ at the ankles.  Toes were downgoing.  There was no increased tone or clonus.  Motor function was 5/5 in all muscle groups in the lower extremities.  Sensations were intact.  Straight leg raising was negative.  During range of motion, the Veteran had normal symmetry of motion.  He was able to forward flex to 80 degrees and had some discomfort at the end point, but no pain, fatigue, or incoordination with a repetitive motion.  He was able to extend to 25 degrees without pain, fatigue, or incoordination with a repetitive motion.  Left and right lateral rotation was to 25 degrees with some stiffness at the endpoint, but no pain, fatigue, or incoordination with a repetitive motion.  X-rays revealed some mild facet sclerosis at L5-S1, which the examiner stated was mild and age-related.  Otherwise, the x-rays were normal.  

In a December 2010 addendum report, a VA examiner indicated that the Veteran had only mild and occasional low back symptoms.  He did not have any guarding due to his low back disability.  

At this juncture, the Board notes that the directives of DeLuca do not indicate in this case that motion was additionally limited by the relevant factors, as addressed in the examination reports.  

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former and revised criteria pertaining to ratings of the spine.

Prior to September 23, 2002, Changes

The Veteran was originally assigned a 10 percent rating under Diagnostic Code 5292.  Under Diagnostic Code 5292, effective prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent when mild, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.

In this case, there are no pertinent records for that time period.  The VA examination was initially conducted in January 2003.  However, at that time, there was no limitation of motion.  This examination was performed in very close proximity to the date of service connection.  In addition, the Veteran's August 2002 separation examination (dated prior to the service connection effective date) noted tenderness over the lumbosacral area, but there was no limitation of motion on flexion, extension, lateral bending, or rotation.  In addition, motor function was normal.  There were no deformities.  

Based on the evidence of record, the Board finds that the Veteran was not entitled to a 20 percent rating under that code since his limitation of motion was not moderate.  

Under Diagnostic Code 5293, the criteria applicable to intervertebral disc syndrome, a 10 percent rating was assigned for mild intervertebral disc syndrome; a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and the rating schedule provided a 60 percent rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

The Veteran was not diagnosed as having intervertebral disc syndrome or any other disc impairment.  As such, a rating under this code would be inappropriate.  

Under Diagnostic Code 5295, effective prior to September 23, 2002, if there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Veteran did not exhibit symptoms compatible with a higher rating for lumbosacral strain such as muscle spasm.  As such, a rating under this code would be inappropriate.  

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran did not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  

Here, the evidence showed that the Veteran retained significant motion of the spine.  Therefore, rating premised on ankylosis is not warranted.  

Therefore, a rating in excess of 10 percent for that period is not assigned.  

Pursuant to September 23, 2002, Changes

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome under Diagnostic Code 5293 were amended, effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The Board must consider both the criteria in effect prior to September 23, 2002, and the criteria which came into effect as of September 23, 2002.

The VA examination dated in this time period revealed no limitation of motion or disc impairment.  His range of motion was normal, and neurological testing was normal.  The Veteran was not diagnosed with disc disability.  He did not have symptoms compatible with a higher rating for lumbosacral strain such as muscle spasm.  He also did not have any deformity of a vertebral body or, obviously, ankylosis.  Accordingly, under either the old or new rating criteria, there was no basis for a higher rating.  

Pursuant to September 26, 2003, Changes

The second revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2004-2010).

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

During this time period, the Veteran demonstrated some slight limitation of motion, but it was no more than mild under the old criteria and also came within the parameters of a 10 percent rating under the new criteria.  

The Veteran was not diagnosed with disc disability.  He did not have symptoms compatible with a higher rating for lumbosacral strain such as muscle spasm.  He also did not have any deformity of a vertebral body or ankylosis.  

Further, although he made some genitourinary complaints, none were specifically attributed to low back disability.  Further, as noted, there is no disc impairment which could result in such problems.

Accordingly, under either the old or all versions of the new rating criteria, there is no basis for a higher rating.  

Cervical Strain with Mild Diffuse Cervical Spondylosis

Similar to the low back disability, the Veteran was originally rated under old rating criteria based on limitation of motion.  Under Diagnostic Code 5290, he was assigned a 10 percent rating.  Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290 (2002).  During the time period of the old criteria, this 10 percent rating was appropriate since the service treatment records reflected no more than mild findings.  Further, the post-service VA examination revealed essentially normal findings.  

In January 2003, the Veteran was afforded a VA examination.  He reported that he had pain which traveled to other areas of his body.  X-rays revealed mild diffuse cervical spondylosis.  Examination revealed that the cervical spine appeared normal.  There was subjective tenderness to palpation, but there was no muscle spasm nor radiation of pain on movement.  Range of motion was also normal and not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

In light of the foregoing, a rating in excess of 10 percent was not warranted under the old version of the rating criteria because the Veteran only had mild disability, at most.  Further, there was no disc impairment.  

Under the first revised version of the rating criteria, the 2003 examination, as noted, showed basically normal findings.  There was no disc impairment.  As such, there was no basis for a rating in excess of 10 percent.  

Pursuant to September 26, 2003, changes, a 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine is rated as 30 percent disabling.  Even higher ratings also require ankylosis.  

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported occasional stiffness in his neck.  He had not received any treatment in the past several years.  He indicated that he had some numbing in his forearms.  Examination revealed deep tendon reflexes of 2+ in the biceps, triceps, and brachioradialis, bilaterally.  He had a negative Hoffman sign.  Motor function was 5/6 in all muscle groups of the upper extremities.  There was no increased tone or clonus.  Sensation was intact throughout.  He was able to flex to 60 degrees, extend to 30 degrees, left and right laterally rotate to 85 degrees, and left and right laterally bend to 35 degrees.  All motions were active and passive against resistance.  There was no pain, fatigue, or incoordination with repetitive motion.  X-rays were normal.  In an addendum report, the examiner indicated that the cervical spine resulted in occasional stiffness, which was minimal.  He did not have any guarding to his neck disability.  Also, there were no incapacitating events.  There was no resulting industrial impairment.  

The Veteran does not meet the criteria for a higher rating based on limitation of motion, even considering DeLuca, as he did not have those factors other than some minimal stiffness, and his range of motion was unaffected.  Again, there was no disc impairment upon which to base a higher rating.  The Veteran described some neurological findings, but he is service-connected for neuropathy of the upper extremities due to his DM; there is no such impairment due to his neck disability.  

Accordingly, under either the old or all versions of the new rating criteria, there is no basis for a higher rating.  

GERD

Pertinent records reflect that a December 2002 transthoracic echocardiogram yielded normal findings.  A December 2002 upper gastrointestinal series revealed mild GERD.  Otherwise, it was negative with no hiatal hernias or ulceration.  In January 2003, the Veteran was afforded a VA examination.  The Veteran indicated that he took Prilosec.  He related that he sometimes aspirated stomach acid which caused him to cough.  He also indicated that he had difficulty in swallowing both solids and liquids.  Physical examination revealed that the abdomen was soft and nontender with positive bowel sounds throughout.  There were no hernias.  The examiner indicated that the Veteran had mild GERD.

In December 2010, the Veteran was afforded a VA examination.  With regard to GERD, the Veteran reported having shortness of breath with epigastric burning.  He related that he had nausea several times per week.  He also had vomiting about once per month.  There was no history of dysphagia.  There was a history of epigastric distress, but not while the Veteran was taking Prilosec.  When he had it, it was located as pain in the substernal area.  There was a history of heartburn or pyrosis as  well as regurgitation (of bile) which occurred less than once a week.  There was no history of hematemesis, melena, or esophageal dilation.  Since taking the medication, there had been no incapacitating episodes or functional impairments.  There were no significant effects on employment or daily activities from GERD.  

The Veteran's gastroesophageal disability, diagnosed as GERD, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346. 

Under Diagnostic Code 7346, a 10 percent rating is assigned when two or more of the symptoms listed under the criteria for a 30 percent rating are present, but with less severity; a 30 percent rating is assigned when a hiatal hernia causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when a hiatal hernia causes symptoms of pain, vomiting, material weight loss, and hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

The Veteran has experienced recurrent epigastric distress with pyrosis and regurgitation, but not dysphasia.  He also does not have substernal, arm, or shoulder pain that was productive of considerable impairment of health.  The VA examiner indicated that the Veteran's GERD was relieved by the use of Prilosec and that there were no significant effects on employment or daily activities from GERD.  

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Coronary Artery Disease (CAD)

The relevant records reveal a December 2002 transthoracic echocardiogram which yielded normal findings.  

In January 2003, the Veteran was afforded a VA examination.  He reported that he had chest pain and palpitations as well as shortness of breath, dizziness, fainting, syncope, and fatigue.  The Veteran was non-specific in his report of symptoms, and the examiner indicated that he did not believe the reports of syncope.  X-rays revealed a normal chest.  Physical examination revealed regular heart rate and rhythm.  There was normal S1 and S2.  There were no murmurs, lifts, heaves, or thrills.  The Veteran had no restrictions, according to the New York Heart Association Scale.  EKG was normal.  

In May 2008, the Veteran was seen for chest pain.  He was discharged as stable the same day.  In October 2008, the Veteran was afforded a VA examination.  It was noted that he had CAD with complaints of angina.  Heart rhythm was regular.  There were no murmurs, carotid bruits, abdominal pulsation or mass, click, or pericardial rub.  There was no history of myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, valvular heart disease, endocarditis, or pericarditis.  The Veteran was on continuous medication, but he had no history of syncope, fatigue, dizziness, or dyspnea.  Testing was contraindicated.  The examiner estimated that the level of activity resulting in dyspnea, angina, dizziness, or syncope was 5 to 7 based on the Veteran's history of walking 2 miles for exercise.  There was no LV dysfunction.  Chest x-ray did not reveal evidence of active cardiopulmonary disease.  Heart size was normal.  A stress test was performed which revealed no evidence of ischemia and low normal ejection fraction with mild wall motion abnormality of indeterminate nature.  

In December 2010, the Veteran was afforded a VA examination.  With regard to CAD, the Veteran reported that he had dyspnea at rest.  He indicated that he was not taking continuous medication.  It was noted that he had been seen in the emergency room several times for chest pain, but there was no progression of the CAD since 2001.  On examination, heart rhythm was normal.  There was no evidence of congestive heart failure or pulmonary hypertension.  There was also no evidence of abnormal breath sounds.  Stress testing from May 2008 revealed METS of 12.40, and there was no current indication of decline.  The diagnosis was nonobstructive CAD.  The examiner noted that the Veteran did not have angina (past chest pain was related to GERD), and there was no evidence of ventricular dysfunction.  The examiner provided an opinion that there was no evidence of any functional impairment due to the Veteran's non-obstructive CAD.

The Veteran's CAD is rated as 10 percent disabling under Diagnostic Code 7005.  

Under that diagnostic code, a 10 percent rating is warranted when a workload greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication required.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for CAD resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The October 3, 2008, examination estimated METS of 5 up to 7.  This meets the criteria for a 30 percent rating.  However, as of the December 27, 2010, examination, the METs were no longer in that range and did not satisfy the criteria necessary for a rating in excess of 10 percent.  Likewise, there was no cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Further, prior to October 3, 2008, the criteria were also not met.  

Accordingly, from October 3, 2008 until December 27, 2010, the evidence supports a 30 percent rating, but not prior to October 3, 2008, or from December 27, 2010 onward.  

Tinea Cruris of Groin, Eczema of Arms, and Keratosis Pilaris of Left Foot

The Veteran has been assigned a 10 percent rating for his skin disabilities under Diagnostic Code 7813-7806.  

The Board notes that the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  However, this case was filed prior to the effective date, so the amended regulations are not applicable to the instant case.

The pertinent records reflect that in January 2003, the Veteran was afforded a VA examination.  With regard to his skin disabilities, he reported some roughness and itchiness as well as persistent fungal infections in the groin area.  On examination, the Veteran had tinea cruris, but no excoriated, ulcerated, or crusted skin.  It occupied 3 percent of his body surface.  There were some hyperpigmented areas.  The Veteran also had mild eczema of the hands, but there was no ulceration, crusting, or skin breakdown.  

In December 2010, the Veteran was afforded another VA examination.  With regard to the skin, the Veteran reported having intermittent itching and redness in the groin area.  The Veteran indicated that the eczema on his arms had resolved.  He also reported that the keratosis on his left foot had resolved.  The examiner stated that the skin area affected was less than 5 percent for the tinea cruris in the groin area.  There was an area of hyperpigmentation with no evidence of active involvement.  There was no evidence of eczema or keratosis pilaris.  

Under Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation. Dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Under this code, the criteria for a higher rating are not met since the Veteran's skin disabilities did not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  They did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Diagnostic Code 7813 provides that tinea cruris should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as a scar under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis or eczema under Diagnostic Code 7806, depending upon the predominant disability.  

Diagnostic Code 7806 is the only diagnostic code applicable, as there is no evidence of scarring, and the affected parts do not involve the head, face, or neck.  

Alternatively, under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a noncompensable disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin without systemic manifestations must be present and constant or near-constant systemic therapy during the past 12-month period is required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present and constant or near-constant systemic therapy during the past 12-month period is required.  38 C.F.R. § 4.118, Diagnostic Code 7817.

Under this code, a higher rating was not warranted since the Veteran did not require systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

Accordingly, the criteria for a higher rating are not met for any time period during the appeal.

Conclusion for Increased Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for CAD from October 3, 2008, until December 27, 2010.  The preponderance of the evidence is against a rating in excess of 30 percent for CAD prior to October 3, 2008, and as of December 27, 2010.  The preponderance of the evidence is against the other claims for higher ratings for DM with early diabetic nephropathy and impotence; status post laparotomy and cholecystectomy, history of Gilbert's syndrome; acoustic neuroma of cochlear nerve, left ear, status post translabyrinth resection; hemorrhoids; fracture of first phalanx of fifth toe, left foot; hallux rigidus, right great toe; scar, laceration of left thumb; lumbar strain with mild diffuse lumbar spondylosis; cervical strain with mild diffuse cervical spondylosis; GERD; and tinea cruris of groin, eczema of arms and keratosis pilaris of left foot.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  He has been treated for complaints of chest pain, but his visits have not been frequent over the past 8 years.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  There is nothing in the record which suggests that the disabilities themselves markedly impacted his ability to perform his job.  He is employed full-time, and examiners have indicated no significant effect on employment from the disabilities.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.





(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left ankle disability is denied.  

Service connection for Guillain-Barré syndrome is granted. 

Service connection for arthritic changes of the second and third toes, left foot, is granted.  

Service connection for a right elbow disability is denied.  

Service connection for a right hand disability is denied.  

A higher rating for DM with early diabetic nephropathy and impotence is denied.

A higher rating for status post laparotomy and cholecystectomy, history of Gilbert's syndrome, is denied.

A higher rating for acoustic neuroma of cochlear nerve, left ear, status post translabyrinth resection is denied.

A higher rating for hemorrhoids is denied.

A higher rating for fracture of the first phalanx of fifth toe, left foot, is denied.  

A higher rating for hallux rigidus, right great toe, is denied.  

A higher rating for left thumb laceration scar is denied.  

A higher rating for lumbar strain with mild diffuse lumbar spondylosis is denied.  

A higher rating for cervical strain with mild diffuse cervical spondylosis is denied.  

A higher rating for GERD is denied.  

Entitlement to a 30 percent rating for CAD from October 3, 2008, to December 27, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

A higher rating in excess of 10 percent for CAD prior to October 3, 2008, and from December 27, 2010, is denied.  

A higher rating for tinea cruris of groin, eczema of arms, and keratosis pilaris of left foot is denied.  


REMAND

Additional development is needed prior to further disposition of the claims for service connection for a left wrist disability and a left knee disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service treatment records show that in September 1983, the Veteran reported that he had injured his left knee while playing football.  He was noted to have cyanosis and erythema to the posterior knee and posteriolateral fibula.  The Veteran was found to have possible muscle tear versus muscle strain.  In an April 1985 service treatment record, the Veteran reported that he fell while he was skiing.  He stated that he had tenderness over the medial and lateral aspects of the left knee on weightbearing and when going up and down stairs.  He was placed on limited duty for two weeks.  An August 1990 service treatment record indicates that the Veteran had left wrist pain after playing flag football.  Examination revealed tenderness over the radiocarpal joint line.  An x-ray showed possible soft tissue calcification, location uncertain.  The Veteran was diagnosed with left wrist sprain.  

On VA examination in January 2003, the Veteran complained of occasional left wrist pain and stated that use of the left wrist made him tired.  He also reported occasional left knee pain.  He maintained that he had unspecified functional impairment in the left wrist and left knee.  Examination of the left wrist and left knee, including range of motion testing, was normal.  X-rays of the left wrist and left knee were negative for any fractures or other abnormalities.  The examiner diagnosed the Veteran with left wrist sprain and left knee strain.  

At an October 2008 VA examination, the Veteran was found to have no current disabilities of the left wrist and left knee.  

The Board acknowledges that the October 2008 VA examiner found no evidence of pathology to render diagnoses of a left knee disability or a left wrist disability.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although a left wrist disability and a left knee disability were not detected at the Veteran's VA examination in October 2008, a January 2003 VA examination indicated that the Veteran had left wrist sprain and left knee strain.  Therefore, the Board finds that the Veteran has current disabilities of left wrist disability and left knee disability.    

It remains unclear whether the Veteran's left wrist disability and left knee disability are related to his reported in-service left wrist injury from playing flag football and his in-service left knee injuries from skiing and playing football.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his left wrist disability and left knee disability, it is necessary to have medical opinions based upon a thorough review of the record that determine whether the Veteran's left wrist disability and left knee disability are related to his period of active service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that examinations and opinions addressing the etiologies of the Veteran's left wrist disability and left knee disability are necessary in order to fairly decide the merits of the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether any current left wrist disability is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current left wrist disability is related to the Veteran's service, to include an in-service left wrist sprain after playing flag football.  In rendering his opinion, the examiner must acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.  If no current left wrist disability is found, the examiner must reconcile this finding with the January 2003 VA examiner's diagnosis of left wrist sprain.  

2.  Schedule the Veteran for a VA examination to determine whether any current left knee disability is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is related to the Veteran's service, to include in-service left knee injuries from skiing and playing football.  In rendering his opinion, the examiner must acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.  If no current left knee disability is found, the examiner must reconcile this finding with the January 2003 VA examiner's diagnosis of left knee strain.   

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


